Exhibit 10.5 SECURITY AGREEMENT THIS SECURITY AGREEMENT (the “Security Agreement”) is dated as of the 21st day of December 2007 by and among XA, Inc., a Nevada Corporation (“XA”), The Experiential Agency, Inc., XA Scenes, Inc., XA Interactive, Inc., and Fiori XA, Inc. (collectively the with XA, the “Debtor”) and Sands Brothers Venture Capital III LLC (the “Secured Party”). WITNESSETH WHEREAS, pursuant to a Securities Purchase Agreement, dated as of the date hereof, as may be amended or supplemented from time to time (the “SPA”), the Debtor is selling to the Secured Party 11% Senior Secured Convertible Promissory Notes, in the principal amount of $200,000 in 11% Senior Secured Convertible Promissory Note are being sold on the date hereof, (the “Second Follow On Notes”), which is in addition to an aggregate of $3,150,000 in 11% Senior Secured Convertible Promissory Notes previously sold by the Debtor to certain parties (the “Prior Purchasers”) in August, September and October 2006 and June 2007 (the “Prior Notes”) and along with the Follow On Notes, each, a “Note”: and collectively, the “Notes”) sold to certain parties (the “Purchasers”); and WHEREAS, Debtor has agreed, pursuant to the terms and conditions of the SPA, in connection with the Financing described therein, to secure the repayment of the Note, as more specifically provided herein; NOW, THEREFORE, in consideration of the foregoing, Debtor and the Secured Party agree as follows: SECTION 1.Definitions. 1.1Certain Defined Terms. The following terms, as used herein, have the meanings set forth below: “Accounts” means all “accounts” (as defined in the UCC) now owned or hereafter created or acquired by Debtor including all of the following now owned or hereafter created or acquired by Debtor: (a)accounts receivable, contracts, contract rights, book debts, notes, drafts and other obligations or indebtedness owing to Debtor arising from the sale, lease or exchange of goods or other property or the performance of services; (b)Debtor’s rights in, to and under all purchase orders for goods, services or other property; (c)Debtor’s rights to any goods, services or other property represented by any of the foregoing (including returned or repossessed goods and unpaid sellers’ rights of rescission, repletion, reclamation and rights to stoppage in transit); (d)monies due to or to become due to Debtor under all contracts for the sale, lease or exchange of goods or other property or the performance of services (whether or not yet earned by performance on the part of Debtor); and (e)Proceeds of any of the foregoing and all collateral security and guaranties of any kind given by any Person with respect to any of the foregoing. “Collateral” has the meaning assigned to that term in Section2. “Computer Software” or “Software” means a computer program and any supporting information provided in connection with a transaction relating to the program. “Contracts” means all contracts and agreements (as defined in the UCC). “Copyrights” means collectively all of the following now owned or hereafter created or acquired by Debtor: (a)all literary works, derivative works, works for hire, compositions, compilations of all or some of the foregoing, whether published or unpublished, all registrations or recordings thereof, and all applications in connection therewith including registrations, recordings and applications in the Copyright Office of the United States, or any other country; (b)all reissues, extensions or renewals thereof; (c)all income, royalties, damages and payments now or hereafter due or payable under any of the foregoing or with respect to any of the foregoing including damages or payments for past or future infringements of any of the foregoing; (d)the right to sue for past, present and future infringements or any of the foregoing; and (e)all rights corresponding to any of the foregoing throughout the world. “Debtor” has the meaning assigned to that term in the introduction to this Security Agreement. “Documents” means all “documents” (as defined in the UCC) or other receipts covering, evidencing or representing goods now owned or hereafter acquired by Debtor. “Equipment” means all “equipment” (as defined in the UCC) now owned or hereafter acquired by Debtor including all machinery, motor vehicles, trucks, trailers, vessels, aircraft and rolling stock and all parts thereof and all additions and accessions thereto and replacements therefor. “Event of Default” has the meaning assigned to that term in Section8(a). “Fixtures” means all of the following now owned or hereafter acquired by Debtor: plant fixtures; business fixtures; other fixtures and storage office facilities, wherever located; and all additions and accessions thereto and replacements therefor. “General Intangibles” means all “general intangibles” (as defined in the UCC) now owned or hereafter acquired by Debtor including all right, title and interest of Debtor in and to: (a)all Software of the Debtor, including all source code and object code thereto; (b)all agreements, leases, licenses and contracts to which Debtor is or may become a party; (c)all obligations or indebtedness owing to Debtor (other than Accounts) from whatever source arising; (d)all tax refunds; (e)Intellectual Property; and (f)all trade secrets and other confidential information relating to the business of Debtor. 2 “Instruments” means all “instruments” “chattel paper” or “letters of credit” (each as defined in the UCC) including promissory notes, drafts, bills of exchange and trade acceptances, now owned or hereafter acquired by Debtor. “Intellectual Property” means collectively all of the following: Copyrights, Copyright Licenses, Patents, Trademarks and Trademark Licenses. “Inventory” means all “inventory” (as defined in the UCC), now owned or hereafter acquired by Debtor, wherever located including finished goods, raw materials, work in process and other materials and supplies (including packaging and shipping materials) used or consumed in the manufacture or production thereof and goods which are returned to or repossessed by Debtor. “Permitted Senior Indebtedness” shall mean the prior first priority security interest of LaSalle Bank National Association (“LaSalle”), and/or any other bank or institutional lending source which shall replace and/or supersede the LaSalle loan and debt ; provided, however, that in no case shall the aggregate amount of such Permitted Senior Indebtedness exceed eight hundred and seventy-five thousand dollars ($875,000). “Proceeds” means all proceeds of, and all other profits, rentals or receipts, in whatever form, arising from the collection, sale, lease, exchange, assignment, licensing or other disposition of, or realization upon, any Collateral including all claims of Debtor against third parties for loss of, damage to or destruction of, or for proceeds payable under, or unearned premiums with respect to, policies of insurance with respect to any Collateral, and any condemnation or requisition payments with respect to any Collateral, in each case whether now existing or hereafter arising. “Secured Obligations” has the meaning assigned to that term in Section3. “Security Agreement” means this Security Agreement as it may be amended, supplemented or otherwise modified from time to time. “Security Interests” means the security interest granted pursuant to Section2, as well as all other security interests created or assigned as additional security for the Secured Obligations pursuant to the provisions of this Security Agreement. “Subsidiaries” has the meaning assigned to that term in the introduction to this Security Agreement. “Trademarks” means collectively all of the following now owned or hereafter created or acquired by Debtor: (a)all trademarks, trade names, corporate names, company names, business names, fictitious business names, trade styles, service marks, logos, domain names and domain name registrations, other business identifiers, prints and labels on which any of the foregoing have appeared or appear, all registrations and recordings thereof (to the extent Debtor can register such corporate, company or business name as a trademark), and all applications in connection therewith including registrations, recordings and applications in the Trademark Office or in any similar office or agency of the United States, any State thereof or any other country or any political subdivision thereof; (b)all reissues, extensions or renewals thereof; (c)all income, royalties, damages and payments now or hereafter due or payable under any of the foregoing or with respect to any of the foregoing including damages or payments for past or future infringements of any of the foregoing; (d)the right to sue for past, present and future infringements of any of the foregoing; (e)all rights corresponding to any of the foregoing throughout the world; and (f)all goodwill associated with and symbolized by any of the foregoing. 3 “UCC” means the Uniform Commercial Code as in effect on the date hereof in the State of Illinois, Nevada, California, New Jersey and New York or such state as property and/or fixtures may be located, as the case may be, as amended from time to time, and any successor statute; provided that if by reason of mandatory provisions of law, the perfection or the effect of perfection or non-perfection of the Security Interest in any Collateral is governed by the Uniform Commercial Code as in effect on or after the date hereof in any other jurisdiction, “UCC” means the Uniform Commercial Code as in effect in such other jurisdiction for purposes of the provision hereof relating to such perfection or effect of perfection or non-perfection. 1.2Other Definition Provisions. References to “Sections” “subsections,” “Exhibits” and “Schedules” shall be to Sections, subsections, Exhibitsand Schedules, respectively, of this Security Agreement unless otherwise specifically provided. References to the words “including,” “includes” and “include” shall be deemed to be followed by the words “without limitation;” and the term “or” has, except where otherwise indicated, the inclusive meaning represented by the phrase “and/or.” Any of the terms defined in subsection1.1 may, unless the context otherwise requires, be used in the singular or the plural depending on the reference. All references to statutes and related regulations shall include any amendments of same and any successor statutes and regulations. SECTION 2.Grant of Security Interest. In order to secure the payment and performance of the Secured Obligations in accordance with the terms thereof, except as otherwise specifically provided in this Security Agreement, the Debtor hereby grants to the Secured Party, a continuing first priority security interest and lien in and to all right, title and interest of Debtor in the following property, whether now owned or existing or hereafter acquired or arising and regardless of where located, which first priority security interest shall be pari passu to the first priority security interest of the Purchasers and the other purchasers who invest during the offering to which this Security Agreement is a part), and subject only to the Permitted Senior Indebtedness (all being collectively referred to as the “Collateral”). 4 (a)Accounts; (b)Inventory; (c)Computer Software; (d)General Intangibles; (e)Documents; (f)Instruments; (g)Equipment; (h)Fixtures; (i)Contracts; (j)All deposit accounts of Debtor maintained with any bank or financial institution; (k)All books, records, ledger cards, files, correspondence, computer programs, tapes, disks and related data processing software that at any time evidence or contain information relating to any of the property described in subparts(a) - (j) above or are otherwise necessary or helpful in the collection thereof or realization thereon; (l)any and all other assets of the Debtor, whether currently held or hereafter acquired; and (m)Proceeds of all or any of the property described in subparts(a) - (l) above. Notwithstanding the foregoing, so long as no Event of Default has occurred and is continuing, Debtor shall have the exclusive, non-transferable right and license to use the Collateral and the exclusive right to sell, transfer, convey, rent, lease, and grant to third parties licenses and sublicenses with respect to the Collateral, provided that any such sale, transfer, conveyance, rental, lease, license or sublicense is effected in the Debtor’s ordinary course of business.In the event that the Debtor sells any of its inventory in the ordinary course of business, such shall be transferred without any liens under the terms of this Security Agreement. SECTION 3.Security for Obligations. This Security Agreement secures the payment and performance of all obligations, liabilities, duties and covenants of Debtor to the Secured Party with respect to the Notes, plus any and all accrued (and accruing) but unpaid interest on all such indebtedness (all such debts, obligations and liabilities of Debtor being collectively called the “Secured Obligations”). 5 SECTION 4.Debtor Remains Liable. Anything herein to the contrary notwithstanding: (a)Debtor shall remain liable under the contracts and agreements included in the Collateral to the extent set forth therein to perform all of its duties and obligations thereunder to the same extent as if this Security Agreement had not been executed; (b)the exercise by the Secured Party of any of the rights hereunder shall not release Debtor from any of its duties or obligations under the contracts and agreements included in the Collateral; and (c)the Secured Party shall not have any obligation or liability under the contracts and agreements included in the Collateral by reason of this Security Agreement, nor shall the Secured Party be obligated to perform any of the obligations or duties of Debtor thereunder or to take any action to collect or enforce any claim for payment assigned hereunder. SECTION 5.Representations and Warranties. Debtor represents and warrants as follows: 5.1.Binding Obligation; Authorization. This Security Agreement and the Note are legally valid and binding obligations of Debtor, enforceable against it in accordance with their terms, except as limited by applicable bankruptcy, insolvency, reorganization, moratorium and other laws of general application affecting enforcement of creditors’ rights generally. The execution, delivery and performance of this Security Agreement and the Note by the Debtor has been duly approved by the Board of Directors of the Debtor and all other actions required to authorize and effect the granting of the Security Interests and the issuance of the Note has been duly taken and approved by the Debtor. 5.2.Location of Equipment and Inventory. All of the Equipment and Inventory is located at the places specified on ScheduleI. 5.3.Ownership of Collateral; Outstanding Loans. The Company owns the Collateral free and clear of any liens, security interests, charges or other encumbrances (collectively, “Liens”). No financing statement or other form of Lien notice covering all or any part of the Collateral is on file in any recording office, except for those in favor of the Secured Party. 5.4.Office Locations; Fictitious Names.The chief place of business, the chief executive office and the office where Debtor keeps its books and records are located at the places specified on ScheduleI. 5.5.Perfection.
